Worden, C. J.
This was an action by the appellant, against the appellee, involving matters of account between the parties, growing out of partnership transactions.
The cause was refered to a master commissioner, who *176reported a balance in favor of the defendant, against the plaintiff, of the sum of one hundred and twenty-four dollars and fourteen cents, and also the evidence in the cause.
The plaintiff filed exceptions to the report of the master, but they were overruled. Exception.
After an unsuccessful motion, made by the plaintiff, for a new. trial, judgment was rendered for the defendant, for the amount so reported to be due to him.
We are of opinion, from an examination of the evidence, and the statement of the accounts between the parties, as' reported by the master, that material errors against the appellant occurred in the statement of the accounts, and that the exceptions to the report should have been sustained, and a new trial granted.
The judgment below is reversed, with costs, and the cause remanded for a new trial